Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Restriction
This application discloses the following embodiments:
Embodiment 1 - Figs. 1-16 
Embodiment 2 - Fig. 17
Embodiment 3 – Fig. 18
Embodiment 4 – Fig. 19
Embodiment 5 – Fig. 20
Embodiment 6 – Fig. 21
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  The different shapes of the bag create patentably distinct designs.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:

Group II: Embodiment 2
Group; III: Embodiment3
Group IV: Embodiment 4
Group V: Embodiment 5
Group VI: Embodiment 6
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
					Conclusion


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abraham Bahta whose telephone number is (571) 272-1532. The Examiner can normally be reached on Monday thru Friday 9:00 AM till 5:00PM EST. Examiner interviews are available via telephone, 
in- person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated interview Request (AIR) at http://www.uspto.gov/intreviewpractice. If attempts to reach the examiner by telephone are unsuccessful, Supervisor Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABRAHAM BAHTA/Primary Examiner, Art Unit 2913